
	
		III
		111th CONGRESS
		2d Session
		S. RES. 608
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mrs. Hutchison (for
			 herself, Ms. Landrieu,
			 Mr. Wicker, Mr.
			 Cochran, Mr. Vitter,
			 Mr. Cornyn, Mr.
			 Sessions, Mr. Begich,
			 Ms. Murkowski, and
			 Mr. Shelby) submitted the following
			 resolution; which was referred to the Committee on Energy and Natural
			 Resources
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Secretary of the Interior should take immediate action to expedite the review
		  and appropriate approval of applications for shallow water drilling permits in
		  the Gulf of Mexico, the Beaufort Sea, and the Chukchi Sea. 
	
	
		Whereas, on May 6, 2010, in response to the oil spill from
			 the mobile offshore drilling unit Deepwater Horizon, and without prior public
			 review or notice, the Secretary of the Interior announced an immediate
			 moratorium on the approval of all offshore oil and gas drilling permits until
			 an offshore safety review was completed;
		Whereas, on May 28, 2010, following a Department of the
			 Interior safety review, and with the support of many members of the Senate, the
			 President lifted the offshore moratorium for shallow water drilling operations
			 for those drilling rigs or platforms equipped with blowout prevention equipment
			 located above the water surface;
		Whereas, on June 2, 2010, the Secretary of the Interior
			 confirmed in a press release that the shallow water drilling moratorium was
			 lifted, but that such drilling operations must satisfy new safety and
			 environmental requirements;
		Whereas, on June 3, 2010, the President publicly stated
			 that the [offshore drilling] moratorium has not extended to the shallow
			 waters;
		Whereas, on June 8 and June 18, 2010, the Secretary of the
			 Interior issued documents entitled Notice to Lessees 05 and 06
			 (referred to in this preamble as NTL–05 and
			 NTL–06, respectively) imposing new safety and environmental
			 requirements applicable to the filings for new drilling permits, exploration
			 plans, or development plans;
		Whereas, as of July 14, 2010, the Secretary of the
			 Interior has not provided adequate guidance and information for the shallow
			 water drilling industry to comply with new drilling application requirements
			 imposed by NTL–06;
		Whereas approximately 35 percent of the available shallow
			 water drilling rigs in the Gulf of Mexico are now without work and idle,
			 putting thousands of jobs at risk and affecting the orderly production of
			 domestic natural gas resources in the Gulf Coast;
		Whereas more than 25,000 jobs are at risk if the Secretary
			 of the Interior does not continue to issue any new shallow water permits and
			 existing permits expire;
		Whereas every Gulf of Mexico shallow water operation
			 provides approximately 500 direct and indirect jobs;
		Whereas the failure to approve the final Application for
			 Permit to Drill for 3 exploration wells in the Beaufort and Chukchi Seas in
			 2010 represents a loss of 600 jobs and harms oil and natural gas exploration
			 critical to the national energy infrastructure; and
		Whereas the lack of guidance from the Secretary of the
			 Interior regarding new safety regulations has resulted in only 1 new shallow
			 water permit being granted since May 6, 2010: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)national energy
			 security and the regional Gulf Coast economy depend upon the full and immediate
			 restoration of shallow water drilling operations in the Gulf of Mexico;
			(2)the long-term
			 economic health of the State of Alaska depends upon the responsible development
			 of the oil and natural gas reserves of the Beaufort and Chukchi Seas;
			 and
			(3)the Secretary of
			 the Interior should—
				(A)provide written
			 guidance and clarification to applicants regarding new safety requirements;
			 and
				(B)take immediate
			 and effective action to expedite the review and appropriate approval of
			 applications for shallow water drilling permits in the outer Continental
			 Shelf.
				
